         Case 2:20-cv-02295-EFM-JPO Document 16 Filed 01/21/21 Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS



  AKOSUA AAEBO AS QUINDARO
  TOWNSHIP TRUSTEE OF QUINDARO
  TOWNSHIP,

                    Plaintiff,
   vs.                                                             Case No. 20-02295-EFM-JPO



  UNIFIED GOVERNMENT OF
  WYANDOTTE COUNTY/KANSAS CITY,
  KANSAS,

                    Defendant.




                                    MEMORANDUM AND ORDER

         Plaintiff Akosua Aaebo brought this pro se action against Defendant Unified Government

of Wyandotte County/Kansas City, Kansas (“Unified Government”), alleging various causes of

action of fraud as well as negligence. Unified Government has filed a Motion to Dismiss (Doc. 8)

for lack of subject matter jurisdiction.1 For the reasons stated below, the Court grants the Motion

to Dismiss.




         1
         Plaintiff Aaebo also filed a Motion for Partial Summary Judgment (Doc. 13) after Unified Government filed
the Motion to Dismiss. Because the Court grants the Motion to Dismiss, the Motion for Partial Summary Judgment
is moot.
      Case 2:20-cv-02295-EFM-JPO Document 16 Filed 01/21/21 Page 2 of 5




                               I.      Factual and Procedural Background

       Aaebo, as Trustee of Quindaro Township, filed an Amended Petition alleging fraud by

conversion, constructive fraud, securities fraud, tax fraud, grant fraud, and negligence. Aaebo

seeks $66 billion in monetary and punitive damages for actions taken by Unified Government

related to the annexation of property in Wyandotte County, Kansas. Aaebo alleges that Unified

Government was negligent in the recording of deeds for the property, which led to fraudulent

annexation of the property and continued fraudulent acts related to the holding of such property

by Unified Government.

       Aaebo alleges “[t]his action is subject to federal jurisdiction due to federal matters in

question.” As bases for relief, Aaebo cites several sections of the United States Code, alleging

that fraud by conversion is governed by 22 U.S.C. § 1341; constructive fraud is governed by 18

U.S.C. Chapter 47; securities fraud is governed by 18 U.S.C. §§ 1348 and 3301; tax fraud is

governed by 26 U.S.C. § 7201; and grant fraud is governed by 18 U.S.C. § 1031. For the remaining

cause of action of negligence, Aaebo alleges that K.S.A. § 60-258 governs the claim.

                                           II.     Legal Standard

       Under Rule 12(b)(1), the Court may dismiss a complaint based on a lack of subject matter

jurisdiction.2 “Federal courts are courts of limited jurisdiction and, as such, must have a statutory

or constitutional basis to exercise jurisdiction.”3 The plaintiff bears the burden of showing that




       2
           Fed. R. Civ. P. 12(b)(1).
       3
           Montoya v. Chao, 296 F.3d 952, 955 (10th Cir. 2002).



                                                       -2-
        Case 2:20-cv-02295-EFM-JPO Document 16 Filed 01/21/21 Page 3 of 5




jurisdiction is proper by a preponderance of the evidence.4 Mere allegations of jurisdiction are not

enough.5

         Pro se complaints are held to “less stringent standards than formal pleadings drafted by

lawyers.”6 A pro se litigant is entitled to a liberal construction of his or her pleadings.7 If the

Court can reasonably read a pro se complaint in such a way that it could state a claim on which it

could prevail, the Court should do so despite “failure to cite proper legal authority . . . confusion

of various legal theories . . . or [Plaintiff’s] unfamiliarity with pleading requirements.”8 However,

it is not the proper role of the district court to “assume the role of advocate for the pro se litigant.”9

                                                   III.     Analysis

         The Court must have subject matter jurisdiction to hear a case. Federal subject matter

jurisdiction arises on the basis of a federal question at issue or diversity of citizenship. Federal

question jurisdiction exists if the action arises under the Constitution, laws, or treaties of the United

States.10 Diversity jurisdiction exists if the amount in controversy exceeds $75,000, and the

plaintiff is a resident of a different state than each defendant.11

         The Court does not have subject matter jurisdiction because there is no federal question at

issue, and there is no diversity of citizenship. Aaebo alleges that the Court has federal question


         4
             Lindstrom v. United States, 510 F.3d 1191, 1193 (10th Cir. 2007) (citation omitted).
         5
             United States ex rel Stone v. Rockwell Int’l Corp., 282 F.3d 787, 798 (10th Cir. 2002) (citation omitted).
         6
             Haines v. Kerner, 404 U.S. 519, 520 (1972).
         7
           See Trackwell v. U.S. Gov’t, 472 F.3d 1242, 1243 (10th Cir. 2007) (“Because Mr. Trackwell appears pro
se, we review his pleadings and other papers liberally and hold them to a less stringent standard than those drafted by
attorneys.”).
         8
             Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
         9
             Id.
         10
              28 U.S.C. § 1331.
         11
              Id. § 1332.



                                                            -3-
       Case 2:20-cv-02295-EFM-JPO Document 16 Filed 01/21/21 Page 4 of 5




jurisdiction based on Unified Government’s “criminal failure to adhere to 18 U.S. Code §1348 and

§3301, 18 U.S. Code Chapter 47, 22 U.S. Code §1341, 26 U.S. Code §7201, [and] 18 U.S. Code

§1031.” But none of these statutes create a civil cause of action under which Aaebo may bring a

claim. Aaebo alleges Unified Government committed fraud by conversion in violation of 22

U.S.C. § 1341, but this section of code has been omitted.12 For the claims of constructive fraud,

securities fraud, and grant fraud, Aaebo alleges Unified Government violated Title 18, Chapter 47

of the United States Code, as well as 18 U.S.C. §§ 1348 and 3301. All provisions within this title

are criminal provisions.13 Aaebo cannot criminally charge Unified Government, and none of these

sections provide for a civil cause of action.14 Aaebo alleges tax fraud governed by 26 U.S.C.

§ 7201, a section under the Internal Revenue Code that makes it a crime to evade or defeat tax.15

Again, this section does not create a civil cause of action.16

        The remaining claim of negligence, which Aaebo alleges is governed by K.S.A. § 60-258,

is a state law claim, and to the extent Aaebo alleges general fraud, this too is a state law claim. A

plaintiff’s failure to cite proper legal authority or confusion of various legal theories does not

prevent claims from prevailing, but the Court, when construing the Amended Petition liberally,

only sees state law causes of action. Therefore, without a federal question at issue, the Court does

not have subject matter jurisdiction on this basis.




        12
          22 U.S.C. § 1341 (omitted “in view of expiration of revised agreement concerning trade and other related
matters which occurred on July 4, 1974”).
        13
             See 18 U.S.C. §§ 1001, 1031, 1348, 3301.
        14
             See 18 U.S.C. §§ 1001, 1031, 1348, 3301.
        15
             See 26 U.S.C. § 7201.
        16
             See id.



                                                        -4-
       Case 2:20-cv-02295-EFM-JPO Document 16 Filed 01/21/21 Page 5 of 5




        The Court also does not have subject matter jurisdiction on the basis of diversity. While

Aaebo seeks damages in an amount greater than $75,000, Aaebo is a resident of Kansas who is

suing a governmental entity in the State of Kansas. A political subdivision of a State, unless it is

“the arm or alter ego of the State,” is a citizen of the State for diversity purposes.17 Here, Unified

Government is a combined county and municipal government, making it a governmental

subdivision of Kansas. As a governmental subdivision, Unified Government is a citizen of Kansas.

Thus, without diversity between the parties, the Court does not have subject matter jurisdiction on

this basis.

        Because Aaebo’s Amended Petition demonstrates neither federal question nor diversity

jurisdiction, the Court does not have subject matter jurisdiction over this action.

        IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss (Doc. 8) is

GRANTED.

        IT IS FURTHER ORDERED that Plaintiff’s Motion for Partial Summary Judgment

(Doc. 13) is DENIED AS MOOT.

        IT IS SO ORDERED.

        This case is closed.

        Dated this 21st day of January, 2021.




                                                           ERIC F. MELGREN
                                                           UNITED STATES DISTRICT JUDGE




       17
          Moor v. Alameda Cnty., 411 U.S. 693, 717–18 (1973) (footnote omitted); Wilkins v. Kan. Dep’t of Lab.,
2013 WL 591767, at *2 (D. Kan. 2013).



                                                     -5-
